         Case 6:20-cv-02270-AA        Document 14      Filed 04/13/21      Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION



JERRY STONE, personal                                             Civ. No. 6:20-cv-02270-AA
representative for the ESTATE
OF MARIKA JEANNE STONE,

                     Plaintiff,                                   ORDER
                v.

UNITED STATES OF AMERICA,

                  Defendant.
_______________________________________

AIKEN, District Judge.

       Plaintiff has voluntarily dismissed this case pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). ECF No. 13. This case is DISMISSED and all other pending motions are therefore

MOOT. Final judgment shall be entered accordingly.

       It is so ORDERED and DATED this 13th day of April 2021.


                                             /s/Ann Aiken
                                            ANN AIKEN
                                            United States District Judge




Page 1 –ORDER
